 1                                     NOT FOR PUBLICATION
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       Gary Vasko,                                    No. CV-17-08001-PCT-DJH
10                     Petitioner,                      ORDER
11       v.
12       Carla Hacker-Agnew, et al.,
13                     Respondents.
14
15            Pending before the Court is pro se Petitioner’s Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1) to which Respondents have filed a Response

17   (Doc. 22) and Petitioner filed a Reply (Doc. 25). Following a sound analysis, Magistrate
18   Judge John Z. Boyle recommended the Petition be denied and the claims therein be

19   dismissed with prejudice. (Doc. 26). Petitioner filed an Objection (Doc. 27) to which

20   Respondents did not respond. Petitioner subsequently filed two documents, both titled
21   “Reconsideration (Supplemental)” (Docs. 28 & 29). 1
22   I.       The R&R

23            Judge Boyle’s Report and Recommendation (“R&R”) accurately identifies the

24   grounds (all of which contained numerous sub-grounds) that Petitioner advances in his

25   Petition: (1) violations of his First Amendment free speech rights; (2) violations of his

26   Fourth Amendment rights against unreasonable searches and seizures; (3) violations of his
27   1
       The Court finds that to the extent Petitioner’s supplemental filings can be construed as
     Supplemental Objections to the R&R, they are untimely. The Court has, however,
28   reviewed the contents of these filings, some of which was already in the record before the
     Magistrate Judge, and finds their contents do not alter the conclusions herein.
 1   Fifth and Fourteenth Amendment right to due process; (4) violations of his Sixth
 2   Amendment right to confront and cross-examine witnesses at trial; and (5) violation of
 3   right to effective counsel at every stage of his trial. (Doc. 26 at 5). After a thorough and
 4   detailed analysis, Magistrate Judge Boyle found that Petitioner’s claims were unexhausted
 5   but procedurally defaulted, barred, or failed on the merits. Magistrate Judge Boyle found
 6   that Petitioner was not entitled to habeas corpus relief, and recommends denial of his
 7   Petition and dismissal with prejudice. The Magistrate Judge further recommends denial of
 8   a Certificate of Appealability because “dismissal of the Petition is justified by a plain
 9   procedural bar and jurists of reason would not find the ruling debatable.” (Doc. 26 at 23).
10   The parties were advised by the Magistrate Judge that they had “fourteen (14) days from
11   the date of service of a copy of this Report and Recommendation within which to file
12   specific written objections with the Court.” (Id. at 24) (citing 28 U.S.C. § 636(b)(1);
13   Fed. R. Civ. P. 6(a), 6(b), and 72).
14   II.     Petitioner’s Objection
15           In his Objection, Petitioner asserts that he is entitled to “the whole true audible
16   recording” of his trial so that he can prove that “Navajo County…falsified and altered the
17   trial transcripts severely by 50% or more.” (Doc. 27 at 3). Petitioner generally states that
18   the R&R contains “misleading facts and lies and perjury on some statements (a lot of
19   statements)” that the “audible recording” of his trial would bring to light. (Id.) Petitioner
20   argues that if the recording is not produced, his case should be dismissed with prejudice.
21   (Id.)
22   III.    Standard of Review
23           This Court must “make a de novo determination of those portions of the report or
24   specified proposed findings or recommendations to which” a Petitioner objects. 28 U.S.C.
25   § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de
26   novo any part of the magistrate judge’s disposition that has been properly objected to.”);
27   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (same).
28   Further, this Court “may accept, reject, or modify, in whole or in part, the findings or


                                                 -2-
 1   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
 2   P. 72(b)(3). At the same time, however, the relevant provision of the Federal Magistrates
 3   Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face require any review at all. . . of any
 4   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1989);
 5   see also Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005) (“Of course, de novo
 6   review of a R&R is only required when an objection is made to the R&R”). Likewise, it
 7   is well-settled that “‘failure to object to a magistrate judge’s factual findings waives the
 8   right to challenge those findings[.]’” Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir.
 9   2015) (quoting Miranda v. Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (internal quotation
10   marks omitted) (footnote omitted)).
11          Similarly, Rule 72(b)(2) requires “specific written objections to the proposed
12   findings and recommendations.” Fed. R. Civ. P. 72(2) (emphasis added). “Although the
13   Ninth Circuit has not yet ruled on the matter, other circuits and district courts within the
14   Ninth Circuit have held when a petitioner raises a general objection to an R & R, rather
15   than specific objections, the Court is relieved of any obligation to review it.” Martin v.
16   Ryan, 2014 WL 5432133, at *2 (D. Ariz. 2014) (citing Warling v. Ryan, 2013 WL 5276367,
17   at *2 (D. Ariz. 2013) (“[A] general objection ‘has the same effect as would a failure to
18   object.’”)); Gutierrez v. Flannican, 2006 WL 2816599 (D. Ariz. 2006) (citing Goney v.
19   Clark, 749 F.2d 5, 7 (3d Cir. 1984). See also United States v. Midgette, 478 F.3d 616, 622
20   (4th Cir. 2007) (finding that “a party must object to [a] finding or recommendation. . . with
21   sufficient specificity so as reasonably to alert the district court of the true ground for the
22   objection” and citing cases standing for same proposition from the Third, Sixth, Seventh,
23   and Tenth Circuits).
24   IV.    Analysis
25          Although Petitioner does not specifically identify the factual or legal findings in the
26   R&R with which he takes issue, the Court liberally construes Petitioner’s contention that
27   he is entitled to the audio transcript of his trial proceedings as an objection to Judge Boyle’s
28   recommended dismissal of Ground One’s sub-claim that his trial transcripts were altered.


                                                  -3-
 1   (See Doc. 26 at 10-11).
 2          Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), to
 3   which this case applies, this Court may not grant a writ of habeas corpus to a state prisoner
 4   on a claim adjudicated on the merits in state court proceedings unless the state court’s
 5   adjudication of the claim “resulted in a decision that was contrary to, or involved an
 6   unreasonable application of, clearly established Federal law, as determined by the Supreme
 7   Court of the United States,” § 2254(d)(1), or unless it “was based on an unreasonable
 8   determination of the facts in light of the evidence presented in the State court proceeding,”
 9   § 2254(d)(2). When conducting its analysis, this Court must review the “last reasoned state
10   court opinion.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). When the state’s highest
11   court denies the claim summarily, the federal court looks through to the last reasoned
12   decision. See Johnson v. Williams (Tara), 568 U.S. 289, 297 n.1 (2013).
13          As the R&R identified, Petitioner argued to the state courts that his trial transcripts
14   were so egregiously altered that they prevented Defendant from obtaining any effective
15   relief from conviction. He made similar arguments of transcript alteration in his Petition,
16   and in his Objection argues that he should receive a complete audio transcript as a result of
17   the egregious alterations of the written transcripts. As noted in the R&R, when Petitioner
18   made this claim to the state trial court, the court concluded that “Defendant did not present
19   any testimony or evidence to support his claim that the trial transcripts ‘were altered so
20   egregiously’ as to prevent Defendant from obtaining any relief from conviction.” (Doc. 22-
21   10 at 76, Ex. NNN). Accordingly, the court found that Petitioner had abandoned his claim
22   under Arizona law. (Id.) On appeal, the Petitioner argued that the trial court erred in
23   concluding he had abandoned this claim. State v. Vasko, 2017 WL 2806701, *2 (Ariz. Ct.
24   App. 2017). The Arizona Court of Appeals disagreed with Petitioner, noting that the trial
25   court had
26          reasoned that Vasko had abandoned the claims because he did not present
            relevant evidence during the evidentiary hearing. Vasko counters that he
27          “included portions of the record in his Rule 32 petition” in support of those
28          claims that were “not challenged by the state.” But the purpose of an
            evidentiary hearing is to provide Vasko the opportunity to prove his claims

                                                 -4-
 1          by a preponderance of the evidence. See Ariz. R. Crim. P. 32.8(c). Vasko
 2          made no effort to do so. And, notably, Vasko did not address the claims in
            his post-hearing memorandum. We find no error in the court’s determination
 3          that Vasko abandoned these claims.
 4   Id. Magistrate Judge Boyle correctly noted that Petitioner entirely failed to address these
 5   findings by the appeals court in his Petition, must less argue that the finding that he had
 6   abandoned this claim was contrary to clearly established federal law. (Doc. 26 at 11). He
 7   held the claim was without merit because even though Petitioner has copies of the trial
 8   transcripts,2 his Petition does not specify how the transcript was altered or how he was
 9   prejudiced by the alleged alterations. In his Objection, Petitioner argues that the complete
10   audio transcript would show these alterations. But Petitioner had the opportunity to
11   substantiate his claim in the state court and was not diligent in doing so. In habeas
12   proceedings, “a determination of a factual issue made by a State court shall be presumed
13   to be correct. The applicant shall have the burden of rebutting the presumption of
14   correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). Furthermore,
15   where the petitioner has “failed to develop the factual basis of a claim in State court
16   proceedings, the court shall not hold an evidentiary hearing on the claim unless the
17   applicant” can at least show the claim relies on “a factual predicate that could not have
18   been previously discovered through the exercise of due diligence.”          See 28 U.S.C.
19   2254(e)(2)(A)(ii) (emphasis added); Holland v. Jackson, 542 U.S. 649, 652–53 (2004) (per
20   curiam) (holding that new evidence can be considered so long as the petitioner “was not at
21   fault in failing to develop that evidence in state court”). The record does not show
22   Petitioner’s diligence in pursuing this claim. To the contrary, the state court found that
23   Petitioner had abandoned his claim that the trial transcript had been altered because
24   Petitioner had not substantiated those claims with any evidence during the evidentiary
25   hearing. The court, in offering Petitioner an evidentiary hearing on his claims, clearly
26   provided him opportunity to present and support his claims of transcript alteration. The
27   appellate court held the trial court did not err in its finding. Absent a showing that these
28   2
       Copies of the trial transcripts are attached as exhibits to the Respondent’s Response.
     (Doc. 22, Exs. GG-JJ).

                                                -5-
 1   holdings ran contrary to clearly established federal law, which Petitioner does not make, it
 2   is not the place for a federal habeas court to overturn them. The Court therefore overrules
 3   Petitioner’s objection.
 4          With regards to the Petition’s remaining grounds for relief, Petitioner has not
 5   triggered de novo review because, as is readily apparent, his objections lack the requisite
 6   specificity. Petitioner’s general objection that the R&R contains “misleading facts and lies
 7   and perjury on some statements” does not provide this Court for any meaningful basis for
 8   review because Petitioner has not articulated which statements in the R&R he is referring
 9   to, or why he objects to these findings and conclusions. Further, where, as here, Petitioner’s
10   objections fail to identify a flaw in the R&R’s analysis, they have the same effect as would
11   a complete failure to object. Indeed, if this Court were to undertake de novo review of
12   Petitioner’s general objections, it would defeat the “obvious purpose” of the specific
13   objection requirement, which “is judicial economy—to permit magistrate judges to hear
14   and resolve matters not objectionable to the parties.” Warling, 2013 WL 5276367, at *2
15   (citing Thomas, 474 U.S. at 149; Reyna–Tapia, 328 F.3d at 1121). “Because de novo
16   review of an entire R&R would defeat the efficiencies intended by Congress, a general
17   objection ‘has the same effect as would a failure to object.’” See id. (citing Howard v. Sec’y
18   of HHS, 932 F.2d 505, 509 (6th Cir. 1991); Haley v. Stewart, 2006 WL 1980649, at *2 (D.
19   Ariz. 2006)). In light of the foregoing, the Court has no obligation to review Petitioner’s
20   general objections to the R&R. See id. at *2 (citing Thomas, 474 U.S. 149).
21          Although the Court could simply accept the R&R based upon this case law, it did
22   not. The Court reviewed the R&R, the various exhibits referenced therein, and the
23   applicable law. After so doing, the Court is left with the firm conviction that Magistrate
24   Judge Boyle’s recommendations are well taken and are supported by a correct application
25   of the law throughout.
26          Accordingly, IT IS ORDERED that Magistrate Judge Boyle’s Report and
27   Recommendation (Doc. 26) is ACCEPTED and ADOPTED as the Order of this Court.
28          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant


                                                 -6-
 1   to 28 U.S.C. § 2254 (Doc. 1) is DENIED and DISMISSED WITH PREJUDICE.
 2          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
 3   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
 4   on appeal are DENIED because dismissal of the Petitioner is justified by a plain procedural
 5   bar and reasonable jurists would not find the ruling debatable.
 6          IT IS FINALLY ORDERED that the Clerk of the Court shall terminate this action
 7   and enter judgment accordingly.
 8          Dated this 18th day of November, 2019.
 9
10
11                                               Honorable Diane J. Humetewa
12                                               United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
